                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHANE E. GALLAGHER,
                                  11                                                   Case No. 18-cv-07007-RS (PR)
                                                       Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                       ORDER OF DISMISSAL
                                  13
                                         ALAMEDA COUNTY SHERIFFS,
                                  14
                                                       Respondent.
                                  15

                                  16

                                  17          Mail sent by the Court to petitioner was returned as undeliverable more than 60
                                  18   days ago. Accordingly, the action is DISMISSED (without prejudice) because petitioner
                                  19   failed to keep the Court apprised of his current address pursuant to Civil Local Rule 3-
                                  20   11(b) and because he failed to prosecute this matter, see Federal Rule of Civil Procedure
                                  21   41(b). The Clerk shall enter judgment in favor of respondent, and close the file.
                                  22          IT IS SO ORDERED.
                                  23                 3 2019
                                       Dated: April ___,
                                                                                        _________________________
                                  24
                                                                                           RICHARD SEEBORG
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
